Citation Nr: 0713189	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for Type II diabetes mellitus.

2.  Entitlement to service connection for residuals of status 
post open arthrotomy of the left knee, with calf abscess, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of status post 
open arthrotomy of the left knee, with calf abscess, claimed 
to have resulted from treatment at a Department of Veterans 
Affairs (VA) Medical Center (MC) in Dallas, Texas, in August 
2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO) 
which granted service connection for Type II diabetes 
mellitus and awarded a 20 percent disability evaluation.  The 
veteran also appealed a May 2003 rating decision which denied 
his claim for service connection for status post open 
arthrotomy of the left knee with calf abscess.  He was 
provided an October 2004 supplemental statement of the case 
(SSOC) which considered the claim for a left knee disability 
under the provisions of 38 U.S.C.A. § 1151.  In August 2005, 
the Board remanded this case for evidentiary development.  
The case is again before the Board for appellate 
consideration.  

The issues of entitlement to service connection for residuals 
of status post open arthrotomy of the left knee, with calf 
abscess, including as secondary to the service-connected 
diabetes mellitus, and to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of status post 
open arthrotomy of the left knee, with calf abscess, claimed 
to have resulted from treatment at a VAMC in August 2002 are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  The January 2002 rating action awarded service connection 
Type II diabetes mellitus, assigning it a 20 percent 
disability evaluation.

2.  Whether the veteran meets the criteria for the next 
higher evaluation (40 percent) for the service-connected 
diabetes mellitus depends upon whether his condition requires 
insulin, a restricted diet, and regulation of activities; 
such criteria are not shown by the current evidence of 
record.


CONCLUSION OF LAW

The veteran's claim for an initial evaluation in excess of 20 
percent for his service-connected diabetes mellitus must be 
denied.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.655(a) & (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In December 2001 and May 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
He was told what evidence was needed to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May 2005 and July 2006 SSOC's were issued, each of which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for an 
increased evaluation is being denied, no effective will be 
assigned so there can be no possibility of any prejudice to 
the veteran.  

II.  Applicable laws and regulations

When entitlement or continued entitlement to a benefit, such 
as a claim for an increased evaluation, cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report to such an examination or reexamination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a), (b).  The Court of Appeals for Veterans Claims 
has held that when a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased 
evaluation, 38 C.F.R. § 3.655(b) dictates that the claim be 
denied unless the claimant has a good cause for the failure 
to appear.  See Engelke v. Gober, 10 Vet. App. 396 (1997).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

In the instant case, the veteran was awarded service 
connection for diabetes mellitus in a January 2002 rating 
decision, which also assigned this disorder a 20 percent 
disability evaluation.  In August 2005, the Board remanded 
the case, in part, so that an examination of this condition 
could be conducted to properly assess the current nature and 
degree of disability resulting from the diabetes.  This 
examination was scheduled for July 2006, but the veteran he 
failed to report.  He did not provide a good cause for not 
adhering to his examination schedule.

After a careful review of the record, the Board finds that 
entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus has not been 
established.  An examination of this condition is absolutely 
necessary in order to determine the current nature and degree 
of severity of the diabetes under the applicable criteria in 
the Rating Schedule.  This information is needed in order to 
determine entitlement to the benefits sought on appeal. 

The veteran did not provide any good cause for his failure to 
cooperate with the development of his claim.  The inability 
of the RO to obtain the information requested by the remand 
has been solely the result of the veteran's unwillingness to 
cooperate with that development.  Under the circumstances, 
38 C.F.R. § 3.655(b) directs that the claim for an initial 
evaluation in excess of 20 percent for the diabetes mellitus 
shall be denied. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
Type II diabetes mellitus is denied.


REMAND

As noted in the Board's August 2005 remand, the RO had 
arranged for the veteran to undergo a VA examination that was 
performed by a physician's assistant in March 2003.  The 
record reflects that the RO properly requested the examiner 
to render an opinion as to "whether it is (1) more likely 
than not, (2) less likely than not, or (3) as likely as not 
that [the abscessed] left calf and septic left knee are 
secondary to [the] service connected type II [diabetes]." 

However, the VA examiner stated only that the veteran had 
"several risk factors for infections, including type II 
diabetes mellitus, hepatitis C virus, cirrhosis of the liver, 
smoking and [a] history of polysubstance abuse."  The 
examiner said that the veteran's "diabetes did not directly 
cause" the left knee and calf infection, "but diabetics are 
certainly more susceptible to infections", which are "much 
harder to eradicate."  Unfortunately, this examiner did not 
fully respond to the RO's questions, and because the Board 
believed that further examination was warranted to clarify 
the relationship, if any, between the veteran's service-
connected diabetes mellitus and the residuals of his left 
knee and calf abscess, the case was remanded so that another 
VA examination could be conducted.  The veteran failed to 
report for the examination scheduled in July 2006.

The veteran has also requested compensation pursuant to 38 
U.S.C.A. § 1151; he has asserted that he sustained his 
current left knee disorder due to VA's failure to provide 
"good wound care" while he was hospitalized for treatment 
of a left knee abscess at the VAMC in Dallas, Texas, in 
August 2002.

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected. See 38 C.F.R. §§ 
3.154, 3.358, 3.361, 3.362, 3.363.  Under the law, VA fault 
or an event not reasonably foreseeable would be required for 
this claim to be granted, if the evidence were to establish 
additional disability that was caused by hospital care, or by 
medical or surgical treatment, rendered by the Department of 
Veterans Affairs.

VA medical records, dated from June 2002 to April 2004, 
indicate that on June 9, 2002, the veteran was seen in the 
outpatient clinic for complaints of a swollen left knee, 
which he attributed to an insect bite.  His symptoms 
continued and, on July 5, 2002, the left knee was aspirated 
and injected with a steroid.  Left knee pain and effusion 
continued and, on July 16, 2002, he underwent another knee 
aspiration that was grossly purulent.

On July 17, 2002, the veteran was admitted to the VAMC in 
Dallas with a left septic knee, and another aspiration was 
performed.  On July 19th he underwent irrigation and 
debridement and synovectomy of the left knee.  He remained 
hospitalized, and, on or about August 2, 2002, he was 
discharged from the hospital. 

The medical records reflect that on August 20, 2002, the 
veteran was readmitted to the hospital.  According to a 
medical history taken at the time, he was three weeks status 
post discharge after an incision and drainage of the left 
knee.  Past cultures from the open procedure showed 
Staphylococcus aureus in the Thio broth only.  Intravenous 
antibiotics were administered, and the veteran was discharged 
with oral antibiotics.  When seen for followup in the 
orthopedics clinic, he was noted to have recurrent effusion 
and further infection, and it was thought he would benefit 
from another formal incision and drainage.  On August 21, 
2002, the veteran underwent irrigation and debridement of the 
left knee via arthrotomy.  As noted above, he was discharged 
in October 2002.  Subsequent VA medical records reflect edema 
and complaints of chronic left knee pain with ambulation and 
swelling.  When he was seen in the VA general surgery clinic 
in January 2004, a physician did not think the veteran's knee 
appeared swollen.

It is unclear what residuals, if any, the veteran has as a 
consequence of the August 2002 left knee arthrotomy 
procedure, as subsequent VA medical records do not describe 
any chronic disability that resulted from the irrigation and 
debridement of the left knee via arthrotomy.  For that 
reason, it previously appeared (as it still appears) that the 
veteran should be afforded a VA examination to determine 
whether he has any current chronic disability due to the left 
knee arthrotomy performed in August 2002.  In order to obtain 
this information, this issue was remanded by the Board in 
August 2005.  A VA examination was scheduled for July 2006, 
but the veteran failed to report.

Given the complexities of the medical questions at issue in 
this case, the Board has determined that the veteran should 
be provided with one more opportunity to report for an 
examination.  The importance of reporting to the examination 
and the consequences of failing to so report are hereby 
reiterated to the veteran.  See 38 C.F.R. § 3.655.  If the 
veteran again fails, without good cause, to report for the 
examination, the Board will direct a review of his records by 
competent medical experts, so that the questions raised by 
this case can be answered.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an appropriate VA 
examination (e.g., surgical, orthopedic, infectious 
disease), to determine the etiology of any 
residuals of the abscess of the left knee and calf 
found to be present.  A complete history of the 
claimed disorder should be obtained from the 
veteran.  All indicated tests and studies should be 
performed and all clinical findings reported in 
detail.

a.  The VA physician is requested to render an 
opinion as to whether the veteran has any 
disabling residuals of the previous left knee 
and calf problems, to include any symptomatic 
scarring.  If such left knee and calf residuals 
are diagnosed, the examiner is requested to 
render an opinion as to whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed residuals of left knee and calf 
abscess were caused by military service, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 probability).

b.  If residuals of an abscess of the left knee 
and calf are diagnosed, but not otherwise 
linked to the veteran's period of active 
military service, the physician is requested to 
proffer an opinion, with supporting analysis, 
as to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's diagnosed 
residuals of an abscess of the left knee and 
calf were caused by or aggravated by his 
service-connected diabetes mellitus, type II, 
or whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 probability.  
If so, the degree of left knee and calf 
residuals that would not be present but for the 
service-connected diabetes mellitus should be 
identified.  The examiner is specifically 
requested to address the opinion expressed by 
the VA examiner in March 2003 (to the effect 
that the veteran had "several risk factors for 
infections" including type II diabetes 
mellitus, hepatitis C, cirrhosis of the liver, 
smoking and a history of polysubstance abuse; 
and that while "diabetes did not directly 
cause the infection in his knee or calf . . . 
diabetics are certainly more susceptible to 
infections" which "are then harder to 
eradicate").

c.  If, and only if, the left knee residuals 
are diagnosed but not found to be linked to 
either service or the veteran's service-
connected diabetes mellitus, the examiner is 
then requested to offer an opinion as to 
whether the veteran has disability of the left 
knee and calf, e.g., pain, swelling, and 
limited range of motion, that is a result of, 
and was not a necessary or expected consequence 
of, the July and August 2002 left knee surgical 
debridements and arthrotomy performed at the 
VAMC.

d.  If such disability is found, an opinion 
should be provided as to whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that any residuals of 
the left knee debridements and arthrotomy were 
proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance on the part of VA in 
furnishing that left knee and calf wound 
treatment at the time of the veteran's July and 
August 2002 left knee debridements and 
arthrotomy, or whether such causation is 
unlikely (i.e., less than a 50-50 degree of 
probability).

e.  A rationale should be provided for all 
opinions expressed.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination and the 
examiner is requested to indicate in the 
examination report whether the records were 
reviewed.

f.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

2.  In the event that the veteran does not report 
for any scheduled examination, documentation should 
be obtained which shows that appropriate notice was 
sent to the veteran's last known address.  It 
should also be indicated whether any notice which 
was sent was returned as undeliverable.

3.  If the veteran fails to report for any 
scheduled examination, refer the claims file to the 
appropriate medical professionals (e.g., surgical, 
orthopedic, infectious disease) for a review of the 
records and for the reviewer to provide the above-
requested opinions.

4.  Once the above-requested development has been 
completed, the veteran's claims for entitlement to 
service connection for residuals of status post 
open arthrotomy of the left knee, with calf 
abscess, including as secondary to the service-
connected diabetes mellitus and entitlement to 
disability compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of status post 
open arthrotomy of the left knee, with calf 
abscess, claimed to have resulted from treatment at 
a Department of Veterans' Affairs (VA) Medical 
Center (MC) in Dallas, Texas, in August 2002 should 
be readjudicated.  If either decision remains 
adverse to the appellant, he and his representative 
must be provided with an SSOC and an opportunity to 
respond.  The case should then be returned to the 
Board for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


